DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 were pending.  Claims 1, 7, 14, 17, and 18 are amended herein by an examiner’s amendment.  Claims 19 and 20 are canceled herein by an examiner’s amendment.  Claim 21 is added herein by an examiner’s amendment.  Claims 1-18 and 21 are allowed.  This is a Notice of Allowance.
Terminal Disclaimer
The terminal disclaimer filed on 1/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,627,377 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Daniel Spillman on 1/6/2022.
Start of the examiner’s amendment:

Claim 1: (Currently Amended) A test system for a syringe, comprising:
a centrifuge system including a housing and a rotor rotatable relative to the housing about a rotation axis, the rotor having a rotor arm length, the rotor comprising a syringe fixture bucket configured to receive a syringe,
the syringe including a needle end and an opposite, flange end, the syringe having a syringe length (LF), the syringe includes a film of silicone, the syringe disposed in the syringe fixture bucket at a predefined orientation relative to the rotation axis, 
wherein the centrifuge system includes a controller configured to: 
activate a centrifugation of the syringe fixture bucket at a speed (ω) and a predetermined G-rate and for a predetermined period of a time (tfc), wherein the predetermined period of the time (tfc) is expressed as:

    PNG
    media_image1.png
    77
    230
    media_image1.png
    Greyscale
,
where tfg is a gravity drainage time to be simulated, rc is a radius from the rotation axis along the rotor arm to an initial silicone point of the syringe, z is a matching point along the syringe, and g is an acceleration due to gravity; and
end the centrifugation after the predetermined period of time has elapsed.

Claim 7: (Currently Amended) The system of claim 6, wherein the syringe fixture bucket includes a base plate configured to couple to the body, the base plate defining a plurality of recesses, each of the recesses arranged to be in coaxial alignment with a corresponding cell of the body when coupled to the body. 
Claim 14: (Currently Amended) The system of claim 13, wherein the predetermined period of the time (tfc) is expressed as:
                
                    
                        
                            
                                
                                    t
                                
                                
                                    f
                                    g
                                
                            
                        
                        
                            
                                
                                    t
                                
                                
                                    f
                                    c
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            C
                                        
                                    
                                    +
                                    z
                                    
                                        
                                            L
                                        
                                        
                                            F
                                        
                                    
                                
                            
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                        
                        
                            g
                        
                    
                
            ,
where tfg is a gravity drainage time to be simulated, rc is a radius from the rotation axis along the rotor arm to an initial silicone point of the syringe, z is a matching point along the syringe length, and g is an acceleration due to gravity.

Claim 17: (Currently Amended) The system of claim 10, wherein said predetermined G-rate is constant


a centrifuge system including a housing and at least one rotor rotatable relative to the housing about a rotation axis, the rotor having a rotor length,
a syringe fixture bucket configured to be received in [[a]] the centrifuge system, the syringe fixture bucket comprising:
a body defining a plurality of cells, each of the cells extending between an upper end and a lower end of the body, each of the cells having a diameter sized to receive a barrel of a syringe but not a flange of the syringe; and
a base plate defining a plurality of recesses, wherein each of the recesses is arranged in coaxial alignment with a corresponding cell of the body when the base plate is coupled to the body, wherein each of the recesses has a diameter sized greater than the diameter of the cell, and a depth sized to capture a thickness of the flange of the syringe,
wherein the syringe fixture bucket is coupled to the rotor in a manner to place the syringe disposed in the cell at a predefined orientation, the predefined orientation comprising the flange end being disposed farther away from the rotation axis of the centrifuge system than the needle end or the needle end being disposed farther away from the rotation axis of the centrifuge system than the flange end, 
wherein the centrifuge system includes a controller configured to:
activate a centrifugation of the syringe fixture bucket at a speed (ω) and a predetermined G-rate and for a predetermined period of a time (tfc), wherein the predetermined period of the time (tfc) is expressed as:
                
                    
                        
                            
                                
                                    t
                                
                                
                                    f
                                    g
                                
                            
                        
                        
                            
                                
                                    t
                                
                                
                                    f
                                    c
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            C
                                        
                                    
                                    +
                                    z
                                    
                                        
                                            L
                                        
                                        
                                            F
                                        
                                    
                                
                            
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                        
                        
                            g
                        
                    
                
            ,
where tfg is a gravity drainage time to be simulated, rc is a radius from the rotation axis along the rotor arm to an initial silicone point of the syringe, z is a matching point along a syringe length (LF), and g is an acceleration due to gravity; and
end the centrifugation after the predetermined period of time has elapsed.

Claim 20: (Canceled)
Claim 21: (New) The system of claim 10, wherein said predetermined G-rate is variable.

End of the examiner’s amendment.
Allowable Subject Matter
Claims 1-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 18 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of placing a syringe with a film of silicone in a centrifuge at a predetermined G-rate given by the formula in claims 1 and 18, in combination with the other limitations of claims 1 and 18 respectively.  Also not found in the prior art of record are the limitations of placing a syringe with a film of silicone in a centrifuge to speed up testing of silicone flow, in combination with the other limitations of claim 10. These limitations are important because silicone inside of syringes flows very slowly under regular storage conditions and using the centrifuge to apply a simulated increase in gravitational force allows testing times to be greatly abbreviated.  The closest prior art of record is WEIKART et al. (US Pub. 2015/0335823) which teaches in para. 23 about high break loose forces due to silicone oil being forced out from between the plunger and syringe wall.  Para. 692 to 738 teach many different tests performed on syringe coatings including lubricity coatings applied to the inside of syringes, but none of the tests utilizes the limitations discussed above.  Other prior art of record has been added 
Claims 2-9 are allowed due to their dependence from claim 1.
Claims 11-17 and 21 are allowed due to their dependence from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/NATHANIEL J KOLB/Examiner, Art Unit 2856